               Case 1:20-mj-01025-PK
                    2:20-mj-05206-DUTY
                                     Document
                                       Document
                                              29-14
                                                 22 Filed 11/25/20
                                                          11/05/20 Page 1 of 4 PageID
                                                                                Page ID
                                                                                      #:#:51
                                                                                         145




                    UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

        Case Name: United States of America v. ZHENG CONGYING                                           Case No. MJ-20-05206-1
                                                  0 Defendant []Material Witness

        Violation ofTitle and Section;18:371;951(a);18:371;2261A(1)(B)
                                     [
                                     ] Swnmons           ~ Out of District ~ UNDER SEAL ~ Modified Date;

       Check n~one ofthefive numberec7;boxes below (unless one bo.~d ~s tobe replaFed by another); .;                  '
       1, ` Person Recognizance (Signature On y          (~),~ Affidavit ofSurety With Justification             Release No.
       2. ~ Unsecured Appearance Bond                           (Fonn CR-3) Signed by;                               40313
             ~                                                                                                    ■ Release to Pretrial ONLY
                                                                                                                  Q
       3. ~X Appearance Bond                                                                                      ~ Release to Probation ONLY
             $ 54 000                                                                                             ■ Forthwith Release
                                                                                                                  Q
         (a). ❑Cash Deposit(Amount or %)(Fonn CR-7)
                                                                           With Full Deeding of Property:

         (b).❑X Affidavit of Surety Without
                Justification (norm cx-a) Signed by:
                                                                                                                  Q A11 Conditions ofBond
              Huimin Carol Zhane = $20.000                                                                         (Exce tClearing-Warrants
                                                                                                                     Con~tion) Must be Met
               Huiivan Zhen~ _ $25.000                                                                               and Posted by:
                                                                                                                   11/6/20 by 4:00 p.m.

                                                                                                                      Third-Party Custody
                                                            4,~ Collateral Bond in the Amount of(Cash                 Affidavit(Form CR-31)
                                                                or Negotiable Securities):
                                                                   $                                              ~ Bail Fixed by Court:
                                                            5,~ Corporate Surety Bond in the Amount of:           AGR         / kl
                                                                 $                                                   (Judge /Clerk's Inirials)


                                                         PRECONDITIONS TO RELEASE
 ~     ~ The government has requested a Nebbia hearing under 18 U,S.C. 4 3142(8)(4).
           The Court has ordered a Nebbia hearing under 4 3142 (g)(4),
           The Nebbia hearing is set for                                    at            ❑ a.m. ❑ p.m.
'~
                                                     ADDITIONAL CONDITIONS OF RELEASE

     In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
     Q Submit to: []t Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                    (Tlie agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

        Surrender all passports and travel documents to Supervising Agency no later than 11/6/20 by 4:00 p.m.                  ,sign a Declaration
         re Passport and Other Travel Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendency
         of this case.
     0Travel is restricted to CACD and Eastern District of New York                              unless prior permission is granted by Supervising
         Agenry to travel to a specific other locarion. Court permission is required for internarional travel.
     Q Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agency.
        Maintain or actively seek employment and provide proofto Supervising Agency. ~ Employment to be approved by Supervising Agency
         Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                   Defendant's Initials: ~~ i b(~ Date: t ~ Z ~y"
                                                       DISTRICT OP CALIPORNIA RELEASE ORDER AND BOND FORM     ~             PqG~. I Ur 4
                                                                                                        D~P1~ 1~2 ~. Mo~riS a•
                                                                                                      ~             ~y~y                  c~
               Case 1:20-mj-01025-PK
                    2:20-mj-05206-DUTY
                                     Document
                                       Document
                                              29-14
                                                 22 Filed 11/25/20
                                                          11/05/20 Page 2 of 4 PageID
                                                                                Page ID
                                                                                      #:#:52
                                                                                         146


   Case Name: United States of America v. ZHENG CONGYING                                              Case No. MJ-20-05206-1
                                                  Q Defendant        ~ Material Witness
   Q Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
        witness in the subject investigation or prosecution, ~ including but not limited to
                                                                 ;~ except
   Q Avoid all contact, directly or indirecfly (including by any electronic means), with any known codefendants except in the presence
        of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

  0Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. Q■ In order to determine compliance,
       you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
       to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                   or more without notifying and obtaining
       permission from the Court, except
       Do not engage in tax preparation for others.
       Do not use alcohol.
       Parricipate in the electronic remote alcohol monitoring program as directed by Supervising Agenry and abide by all the rules and
       requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agency.
       Do not use or possess illegal drugs orstate-authorized marijuana.      ~ In order to determine compliance, you agree to
       submit to a search of your person and/or property Uy Supervising Agency in conjunction with the U.S. Marshal.
       Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
       Submit to; ~ drug and/or          alcohol testing. Lf directed to do so, participate in outpatient treatment approved by Supervising Agenry.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
       Participate in residential ~ drug and/or Q alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
  0 Participate u~ the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agenry, which Q■ will or          will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agenry. You must be financially responsible for any lost or damaged equipment.
       [] Location monitoring only - no residential restrictions;
                                  -or-
               You are restricted to your residence every day:
                        from                 ❑ a.m. ❑ p.m. to                    ❑ a,m. ❑ p.m.
                        as directed by Supervising Agency;
                                 -or-                                                                        ~+
                                                                                   Defendant's Initials: ~~`!!`J~ Date: ~ 1~ (~► ~~
CR-1 (05/19)                                CENTRAL DISTRICT OP CALIFORNIA RELEASE ORDER AND BOND FORM /~~f ~ t~ ~,~                  PAGE 2 OP 4 ,
                                                                                               r      +/«     l~t7l


                                                                                                    C~i9tli~1             ~J~'Ju~ "
           Case 1:20-mj-01025-PK
                2:20-mj-05206-DUTY
                                 Document
                                   Document
                                          29-14
                                             22 Filed 11/25/20
                                                      11/05/20 Page 3 of 4 PageID
                                                                            Page ID
                                                                                  #:#:53
                                                                                     147


     Case Name; United States of America v. ZHENG CONGYTNG                                             Case No. MJ-20-05206-1
                                                     Defendant      ~ Material Witness

       0 You are restricted to your residence at all times except for medical needs or treatment, atkorney visits, court appearances, and
                                                                                       all of which must be preapproved by Supervising Agency;
           Release to PSA only ~ Release to USPO only
     Q You are placed in the third-party custody(Form CR-31) of Huimin Carol Zheng
         Clear outstanding Q warrants or Q DMV and traffic violations and provide proofto Supervising Agenry within                    days
         of release from custody.
  [~ Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
         as approved by Supervising Agency. []In order to determine compliance, you agree to submit to a search of your person
         and/or property by Supervising Agency in conjunction with the U.S. Marshal.
   ]
   [ Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
         the age of 18 except in die presence of a parent or legal guardian of the minor.
         Do not loiter or be found within 100 feet of any schoolyard, park, playground,arcade, or other place primarily used by children
         under the age of 18.
         Do not be employed Uy, affiliated with,own,control, or otherwise participate directly or indirectly in the operation of any daycare
         facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
         Do not view or possess child pornography or child erotica. Q In order to deternune compliance, you agree to submit to a search
         of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
         Marshal.
    Q Other conditions:
     - While in CACD,defendant to live at 579 E. Boxwood, Azusa, CA.
     - In Eastern District of New York, defendant to live with sister.
     - No travel into Manhattan, New York for any reason.
     - Residence will be changed to the Eastern District of New York by Friday, November 6,2020 and Defendant shall not travel
     to the Central District of California once residence is changed.

                                               GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate.Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence unposed and will obey any order or
  direction in connection with such judgment as the Court may prescriUe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if T do so, I may be
  subject to ftuther prosecution under the applicable statutes.

  I will cooperate in the collection ofa DNA sample under 42 U.S.C. g 14135a.

                                                                                     Defendant's Initials: ZC          Date: ((' ~.
CR-1 (05/19)                             CENTRAL DISTRICT OP CALIFORNIA RELEASE ORDER/A~ND BOND FORIvS~~~~•                     / ~AGE 3 P~
                                                                                        ~FQq/ ~ ~=..~Kl~{7rS. Ati b~L~IQ.~~
                                                                                                                                          J

                                                                                     ~ ~y~~ ~
      Case 1:20-mj-01025-PK
           2:20-mj-05206-DUTY
                            Document
                              Document
                                     29-14
                                        22 Filed 11/25/20
                                                 11/05/20 Page 4 of 4 PageID
                                                                       Page ID
                                                                             #:#:54
                                                                                148



Case Name: United States of America v. ZHENG CONGYING                                          Case No. MJ-20-05206-1
                                                Defendant        ~ Material Witness


                               ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

As a condition of my release on this bond, pursuant to Tide 18 ofthe United States Code,I have read or have had interpreted to me
and understand the general conditions of release, the preconditions, and the additional conditions ofrelease and agree to comply with
all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
continue in full force and effect until such time as duly exonerated,

I understand that violation of any of the general and/or addirional conditions ofrelease ofthis bond may result in a revocation of
release, an order of detention, and a new prosecution for an additional offense which could result in a term of unprisonment and/or
fine.

I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions of release ofthis bond,this bond
maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment may be summarily entered in this
Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution of the
judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
United States, and anq cash or real or personal property or the collateral preciously posted in connection with this bond maybe
forfeited.


                                                                     4Y (JFP~ Ko~~2 Z•                OFP~ KAt~ ~• MoRlets:
 ►l 22020                          ~                          ~           ~r'S                      2t       4~— 56~~1
Dat                                  Signatu    f Defenda    /      erial Witness               Telephone Number



 Lr~s ~4NC~E~ES .Cpl
City and State (DO NOT INCLUDE ZIP CODE)



[~.Check if interpreter is used:Ihave interpreted into.the         J~/~~-i~l~~ ~,f ~                       language this entire form
      and have been told by the defendant that he or she understands all of it


             an, Li~              ~ DFP D IG4T~ ~. M.oRRIS                                      lI 2 2A2-o
              Signature                                                                        Date



Approved:                                                                                                     Zc:► Z U
                               States District Judge / Magisn•ate Judge                        Da


If cash deposited: Receip~/#                               for $


(This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46,)




                                                                             Defendant's Initials: ZC b~(, Date: ~ ~~
 05/19)                              CENTRAL DISTRICT OF CALIPORNIA RELEASE OOER FjND BOND ~0~;'~                           PA E 4 OP 4
                                                                                    rc~✓ ~~~'~lC L.:M~rris          ,oi,~
                                                                              beha;~:f ~ ~Z~9 ~~~"9
